ORDER

PER CURIAM.
Leroy Stevenson was convicted after a jury trial of one count of possession of a controlled substance and one count of possession of paraphernalia. The trial court sentenced Stevenson as a prior and persistent offender to concurrent sentences of seven years’ and one year’s imprisonment for the respective counts. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in excluding Stevenson’s testimony that he was required to undergo drug testing as a condition of his parole and that he had not tested positive for codeine. The judgment was supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 30.25(b).